[Cite as Saeed v. Greater Cleveland Regional Transit Auth., 2017-Ohio-935.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 104617



                                     VIDAH A. SAEED

                                                           PLAINTIFF-APPELLANT

                                                     vs.

                  GREATER CLEVELAND REGIONAL
                    TRANSIT AUTHORITY, ET AL.
                                                           DEFENDANTS-APPELLEES



                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                           Case Nos. CV-14-837075 and CV-16-860988

        BEFORE: S. Gallagher, J., E.A. Gallagher, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: March 16, 2017
FOR APPELLANT

Vidah A. Saeed, pro se
1617 Allegheny Circle
East Cleveland, Ohio 44112


ATTORNEYS FOR APPELLEES

For Greater Cleveland Regional Transit Authority

Kathleen M. Minahan
Sheryl Y. King-Benford
Greater Cleveland Regional Transit Authority
1240 West 6th Street
Cleveland, Ohio 44113

For CareSource

Mark R. Chilson
Elizabeth Carmona Stock
CareSource Management Group Co.
230 N. Main Street
Dayton, Ohio 45402

Ryan Winkler
Tucker Ellis L.L.P.
950 Main Avenue, Suite 1100
Cleveland, Ohio 44113-7213
SEAN C. GALLAGHER, J.:

       {¶1} Plaintiff-appellant Vidah A. Saeed appeals the trial court’s decision that

granted the motion for summary judgment of defendant-appellee Greater Cleveland

Regional Transit Authority (“GCRTA”) and that granted the motion to dismiss of

defendant-appellee CareSource. Upon review, we affirm the judgment of the trial court.

       {¶2} On December 9, 2014, appellant filed a complaint “of miscellaneous tort”

against GCRTA and CareSource.          She alleged that she suffered injuries from six

accidents while a passenger of GCRTA and that the accidents were the result of the

alleged negligence of the bus drivers. The dates of the alleged accidents were April 8

and December 6, 2012; and June 12, June 17, June 27, and October 4, 2013. The

complaint also made brief references to CareSource, without asserting allegations of

wrongdoing or particular facts to support a viable claim for fraud. The complaint listed a

number of miscellaneous torts to be considered in the action. On March 24, 2015, the

trial court dismissed the first action “without prejudice for want of prosecution.”

       {¶3} On March 25, 2016, appellant refiled a complaint against GCRTA and

CareSource. CareSource filed a motion to dismiss the complaint. CareSource asserted

that the complaint failed to state a claim against CareSource upon which relief could be

granted, that the complaint was not supported by any factual allegations against

CareSource, and that the complaint failed to plead any elements of fraud or to plead a

fraud claim with particularity. GCRTA filed a motion for summary judgment. GCRTA

argued that the personal injury claims were time-barred because the two-year statute of
limitations under R.C. 2744.04(A) had expired and the refiled action was filed one day

after the savings statute had expired.

       {¶4} In opposing GCRTA’s motion, appellant included a motion to accept the

refiled complaint as filed on March 24, 2016.       She claimed that she attempted to

electronically file the complaint on March 24, 2016, but a server error appeared.

However, there is no evidence in the record from the clerk’s office to suggest any

incomplete filing occurred.     Further, this was not the first time appellant asserted

computer troubles, technical difficulties, or being “hacked” with regard to her filings in

the matter.

       {¶5} On May 16, 2016, the trial court held a hearing on the motions. The trial

court heard arguments from appellant and counsel for the defendants. Thereafter, the

court granted the motions of CareSource and GCRTA.

       {¶6} Appellant timely filed this appeal.        Appellant’s brief is difficult to

comprehend, and it is largely unclear what arguments she is advancing on appeal.

CareSource and GCRTA have each filed a brief in support of the trial court’s decision.

       {¶7} We recognize that a pro se litigant may face certain difficulties when

choosing to represent oneself. Although a pro se litigant may be afforded reasonable

latitude, there are limits to a court’s leniency. Henderson v. Henderson, 11th Dist.

Geauga No. 2012-G-3118, 2013-Ohio-2820, ¶ 22. Pro se litigants are presumed to have

knowledge of the law and legal procedures, and are held to the same standard as litigants
who are represented by counsel. In re Application of Black Fork Wind Energy, L.L.C.,

138 Ohio St. 3d 43, 2013-Ohio-5478, 3 N.E.3d 173, ¶ 22.

       {¶8} Upon our review, we find that CareSource was entitled to a dismissal

resulting from the complaint’s failure to state a claim upon which relief can be granted.

In order for a trial court to grant a motion to dismiss for failure to state a claim, “it must

appear beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle the plaintiff to the relief sought.” Ohio Bur. of Workers’ Comp. v.

McKinley, 130 Ohio St. 3d 156, 2011-Ohio-4432, 956 N.E.2d 814, ¶ 12. The complaint

did not set forth any basis or factual allegations to support a claim against CareSource,

and merely listing certain miscellaneous torts in a conclusory fashion is not sufficient to

withstand a motion to dismiss. See Accelerated Sys. Integration, Inc. v. Hausser &

Taylor, L.L.P., 8th Dist. Cuyahoga No. 88207, 2007-Ohio-2113, ¶ 12. To the extent any

fraud was alleged, pursuant to Civ.R. 9(B), such a claim must be pled with particularity.

       {¶9} We also find that GCRTA was entitled to summary judgment because the

action was time barred. Ohio’s savings statute, R.C. 2305.19, provides in relevant part:

       (A) In any action that is commenced or attempted to be commenced, if in
       due time a judgment for the plaintiff is reversed or if the plaintiff fails
       otherwise than upon the merits, the plaintiff or, if the plaintiff dies and the
       cause of action survives, the plaintiff’s representative may commence a new
       action within one year after the date of the reversal of the judgment or the
       plaintiff’s failure otherwise than upon the merits or within the period of the
       original applicable statute of limitations, whichever occurs later. This
       division applies to any claim asserted in any pleading by a defendant.

       {¶10} The personal injury claims were barred by the applicable two-year statute of

limitations, and to the extent the savings statute, R.C. 2305.19(A), could be applied,
appellant failed to refile her complaint within the required one-year time period.

Although appellant may well have encountered computer difficulties and had trouble with

the court’s electronic filing system, she was required to adhere to the statutory time

requirements the same as any other litigant.

       {¶11} Accordingly, we find the trial court properly granted the defendants’

motions.

       {¶12} Judgment affirmed.

       It is ordered that appellees recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR